Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2017, and 05/02/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 said “9. The system of claim 2, wherein the cooling air is air generated by a propulsion element being driven by the motor.” -----need to be change------- “8. The system of claim 2, wherein the cooling air is air generated by a propulsion element being driven by the motor.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (CN208966498).
	As to independent claim 1, Xu teaches a cooling system for an electric motor, the system comprising: means for mixing water with cooling air applied to the motor as shown in figure 1.  
As to claim 2/1, Xu teaches further comprising: means for directing cooling air to the motor (4); and means for directing water into the cooling air directed to the motor (4) as shown in figure 1.  
As to claim 3/2, Xu teaches further comprising: a water reservoir (2); and wherein the means for directing water comprises a pump (3) and a water supply line (201) to a spray device for spraying water in the form of a water mist into the flow of cooling air as shown in figure 1.  
As to claim 4/3, Xu teaches wherein the spray device comprises one or more nozzles (103) as shown in figure 1.  
As to claim 5/4, Xu teaches wherein the one or more nozzles (103) are provided in a housing (101) of the motor to direct the water mist around a front face of the motor as shown in figure 1.  
As to claim 7/3, Xu teaches wherein the water reservoir is a tank (2) arranged in proximity with or removed from the motor (4) as shown in figure 1.  
As to claim 8/2, Xu teaches wherein the cooling air is air generated by a propulsion element (102) being driven by the motor (4) as shown in figure 1.  
As to claim 9/1, Xu teaches further comprising: a controller (5) to control the mixing of water according to an operating state of the 7126958US01 (U381 677US)motor (4) as shown in figure 1.  
As to independent claim 10, Xu teaches  method of cooling an electric motor, the method comprising: directing a mixture of water and cooling air to the motor (4) as shown in figure 1.  
As to claim 11/10, Xu teaches further comprising: spraying (103) a mist of pressurised water into a flow of cooling air directed at the motor (4) as shown in figure 1.  
As to claim 12/10, Xu teaches wherein the cooling air is generated by a propulsion element (102) being driven by the motor (4) as shown in figure 1.  
As to claim 13/10, Xu teaches further comprising: controlling (5) a supply of water to be mixed based on an operating state of the motor (4) as shown in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,6-7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN208966498) in view of Xiao (CN110311504).
As to claim 6/3, Xu teaches the claimed limitation as discussed above except the spray device further comprising: one or more grooves to distribute the water.  
	However Xiao teaches the spray device (16) further comprising: one or more grooves (17) to distribute the liquid as shown in figures 1, 5, for the advantageous benefit of improving cooling capability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Xu by using the spray device further comprising: one or more grooves to distribute an liquid, as taught by Xiao , to improve cooling capability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        August 10, 2022